FILED
                             NOT FOR PUBLICATION                            MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ENKELEJDA POCI,                                  No.   15-73661

               Petitioner,                       Agency No. A089-564-759

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Enkelejda Poci, a native and citizen of Albania, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for a waiver under 8 U.S.C.

§ 1186a(c)(4). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s decision to summarily dismiss an appeal. Singh v.

Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in summarily dismissing Poci’s appeal

where she indicated on her notice of appeal that a separate written brief would be

filed but failed to file a brief, and her notice of appeal lacked sufficient specificity

regarding the grounds for appeal. See 8 C.F.R. § 1003.1(d)(2)(i)(A); cf. Garcia-

Cortez v. Ashcroft, 366 F.3d 749, 752 (9th Cir. 2004) (the BIA may summarily

dismiss an alien’s appeal if an alien submits no separate written brief or statement

to the BIA and inadequately informs the BIA of what aspects of the decision were

allegedly incorrect and why).

      We lack jurisdiction to consider Poci’s contentions regarding the merits of

her case, her ex-husband’s testimony, and the alleged ineffective assistance of

counsel, because she failed to raise these contentions before the BIA and thereby

failed to exhaust her administrative remedies. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (this court lacks jurisdiction to review contentions not raised

before the agency); Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (new

evidence may be added to the record through a motion to reopen with the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                            2                                      15-73661